Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments, see Amendment under 37 CFR §1.111, filed February 8, 2022, with respect to the rejection of claims 1, 2 and 5-10 under 35 USC 103, respectively, have distinguished the claimed invention from the cited prior art of record.  The claim rejection under 35 USC 103 has been withdrawn. 
Applicant’s remarks and a telephonic interview held February 17, 2022, see also Amendment under 37 CFR §1.111, filed February 8, 2022, with respect to the rejection of claim 9 under 35 USC 112(b) have been fully considered and are persuasive.  The claim rejection under 35 USC 112 has been withdrawn. 
On February 17, 2022, examiner and Applicant's counsel discussed the subject matter of dependent claims 9 and 17.  Applicant's counsel explained how the mole ratios recited in dependent claim 9, and new dependent claim 17, are not the same as the variation rates of the mole ratios recited in independent claims 1 and 11.  Examiner accepted the explanation of Applicant's counsel and agreed to withdraw the rejection of claim 9 under 35 USC 112(b) and not raise a new rejection of claim 17 under 35 USC 112(b).

Reasons for Allowance
Claims 1, 2 and 5-18 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein an addition amount of the silane alkoxide is 10% by mass or more per minute with respect to the silica seed particles in the liquid I in terms of SiO2” and of independent claim 11 with particular attention to “providing a liquid I containing silica seed particles having an average particle diameter of 3 to 100 nm, a sphericity of the silica seed particles is 0.80 to 1.00, and a variation coefficient (CV value) of particle diameter is 10% or less in a container”.
Nippon Chemical teaches the shape of the silica particles of the present invention observed with an electron microscope has an average diameter in the thickness direction (hereinafter referred to as a short axis) of 5 to 50 nm and a length (hereinafter referred to as a long axis) of 1.2 (par. [0019] of Nippon Chemical). Nippon Chemical teaches the silica particles are 10 times as long as non-spherical silica particles, and the silica particles have an average particle diameter of 5 to 100 nm according to the nitrogen adsorption BET method (par. [0019] of Nippon Chemical). In the polishing process, Nippon Chemical teaches the shape of the silica particles is an important factor (par. [0019] of Nippon Chemical). Briefly describing the polishing process, Nippon Chemical teaches the workpiece surface is chemically eroded by alkali to form a hydrated thin layer (par. [0019] of Nippon Chemical). Next, Nippon Chemical teaches a process of removing the formed hydrated thin layer by the physical polishing force of the silica particles continuously occurs (par. [0019] of Nippon Chemical). Nippon Chemical teaches the removal rate of this thin layer varies greatly depending on the shape of the silica particles (par. [0019] of Nippon Chemical). Nippon Chemical teaches increasing the particle size of the silica particles increases the removal rate but tends to cause scratches on the polished 
Tokuyama Soda teaches the method of maintaining the water and ammonia concentrations in the reaction solution uniformly without changing them is generally a reaction solution of water, ammonia and a solvent adjusted to a predetermined concentration in advance to enable hydrolysis as a raw material (page 2, paragraph 2 of Tokuyama Soda). Tokuyama Soda teaches this is easily achieved by sequentially adding the organosilicon compound, water, and ammonia sequentially at a ratio that maintains a predetermined concentration (page 2, paragraph 2 of Tokuyama Soda). Tokuyama Soda teaches a glass reactor having an internal volume of 5 parties with a stirrer was charged with 1.6 and 320 g of methanol and aqueous ammonia (25% by weight), respectively, and mixed well to prepare a reaction solution (page 4, paragraph 1; Example 1 of Tokuyama Soda). In addition, Tokuyama Soda teaches a raw material solution in which 208 g of tetra, ethyl silicate [Si (OC2Ht) 4, manufactured by Nippon Nilcoat Chemical Co., Ltd., trade name ethyl silicate) 2B] was dissolved in 1 ml of methanol was prepared (page 4, paragraph 1; Example 1 of Tokuyama Soda). Similarly, Tokuyama Soda teaches a solution in which 500 g of ammonia water (25% by weight) was dissolved in 1 ml of methanol was prepared (page 4, paragraph 1; Example 1 of Tokuyama Soda). Next, while maintaining the temperature of the reaction solution at 20 ° C., Tokuyama Soda teaches the raw material solution was added simultaneously at a rate of [sic] 10 g /+++4 and the ammoniacal methanol solution at a rate of [sic] 13 g/ win and mixed (page 4, paragraph 1; Example 1 of Tokuyama Soda).
Given the teachings of Nippon Chemical and Tokuyama Soda, there is no reason to modify the teachings of Nippon Chemical with the teachings of Tokuyama Soda and teach “wherein an addition amount of the silane alkoxide is 10% by mass or more per minute with respect to the silica seed particles in the liquid I in terms of SiO2” according to Applicant’s independent claim 1 or “wherein a sphericity of the silica seed particles is 0.80 to 1.00, and a variation coefficient (CV value) of particle diameter is 10% or less” according to Applicant’s independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731